COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bray and Senior Judge Overton


SUSAN ANN LeBLANC
                                             MEMORANDUM OPINION*
v.   Record No. 1332-01-3                         PER CURIAM
                                               OCTOBER 23, 2001
PETROLEUM MARKETERS, INC. AND
 LIBERTY MUTUAL INSURANCE COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Susan Ann LeBlanc, pro se, on brief).

             (Thomas H. Miller; Monica L. Taylor; Gentry
             Locke Rakes & Moore, on brief), for
             appellees.


     Susan Ann LeBlanc (claimant) contends that the Workers'

Compensation Commission erred in finding that she failed to

prove that she sustained (1) a loss of use of both arms as a

result of the compensable January 27, 1990 injury by accident

entitling her to an award of permanent total disability; and (2)

permanent partial impairment to her upper extremities as a

result of that injury by accident.     Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.     Accordingly, we summarily affirm the commission's

decision.     See Rule 5A:27.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant's evidence

sustained her burden of proof, the commission's findings are

binding and conclusive upon us.     See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

                   Permanent Total Disability

     In denying claimant's application for an award of permanent

total disability benefits for the loss of use of both of her

arms, the commission found as follows:

          [T]he Deputy Commissioner reasonably relied
          upon the opinions of Drs. [Raymond F.]
          Morgan, [Murray E.] Joiner, and [Gerald M.]
          Aronoff to support his conclusion that the
          claimant's right arm complaints are not
          causally related to her original injury by
          accident. Dr. Morgan treated [claimant] for
          eight years and stated that she did not have
          significant complaints of right arm pain or
          overuse symptoms during the course of this
          treatment. He declined to causally relate
          the claimant's alleged right arm pain to her
          left arm condition or original injury, and
          stressed that developing these symptoms
          several years after an injury was quite
          unusual. Neither Dr. Joyner's nor
          Dr. Aronoff's examinations revealed any
          pathology for the right upper extremity
          pain, continued left arm complaints, or a
          diagnosis of RSD. Both physicians noted the
          claimant's normal diagnostic tests, and
          Dr. Joiner concluded that she was capable of
          full duty. Dr. Aronoff assigned no
          impairment rating to her right upper
          extremity and also stated that the alleged
          problems with the left upper extremity

                                 - 2 -
          should not limit her capabilities for most
          activities. Similarly, pursuant to AMA
          Guidelines, Dr. Joiner assigned no ratable
          impairment to either of the claimant's upper
          extremities. Both Dr. Joiner and
          Dr. Aronoff disagreed that the alleged right
          upper extremity problem was related to the
          original injury by accident.

               Dr. [Victor C.] Lee was the only
          physician to conclude that claimant had a
          significant impairment to both upper
          extremities, but he also acknowledged that
          experts could disagree regarding the
          diagnosis and symptoms of RSD. He conceded
          that his diagnosis might not be the only
          correct diagnosis and that his ratings were
          not based on, or otherwise in accordance
          with, AMA Guidelines.

     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401
S.E.2d 213, 215 (1991).   As fact finder, the commission was

entitled to weigh the medical evidence, to accept the opinions

of Drs. Morgan, Joiner, and Aronoff, and to reject the opinion

of Dr. Lee.   "Questions raised by conflicting medical opinions

must be decided by the commission."    Penley v. Island Creek Coal

Co., 8 Va. App. 310, 318, 381 S.E.2d 231, 236 (1989).

     Because the medical evidence was subject to the

commission's factual determination, we cannot find as a matter

of law that claimant's evidence sustained her burden of proof.




                               - 3 -
                  Permanent Partial Disability

     In denying claimant's application for permanent partial

disability benefits, the commission found as follows:

          At the time of her injury on January 27,
          1990, the Virginia Workers' Compensation Act
          (the Act) did not permit an injured employee
          to claim additional compensation for
          permanent partial disability after already
          receiving 500 weeks of wage loss benefits.
          Although the Act was amended in 1991, the
          amendment does not apply retroactively to a
          claim where the accident occurred before the
          effective date of the amendment. See
          Pennington v. Superior Iron Works, 30 Va.
          App. 454, 517 S.E.2d 726 (1999).

     Based upon the statute in effect at the time of claimant's

injury by accident and our holding in Pennington, the commission

did not err in denying claimant's application for an award of

permanent partial disability benefits.

     For these reasons, we affirm the commission's decision.

                                                         Affirmed.




                              - 4 -